IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 JAMES R. HULL,            )
                           )
           Appellant,      )
                           )
      v.                   )               C.A. No. N21A-06-004 WCC
                           )
 THE BOARD OF EDUCATION OF )
 BRANDYWINE SCHOOL         )
 DISTRICT,                 )
                           )
           Appellee.       )


                           Submitted: April 13, 2022
                           Decided: August 1, 2022

    Upon Mr. Hull’s Appeal from the Board of Education – AFFIRMED

                        MEMORANDUM OPINION


Anthony N. Delcollo, Esquire, Offit Kurman, P.A., 222 Delaware Avenue, Suite
1105, Wilmington, Delaware 19801. Attorney for Appellant.

James H. McMackin, III, Esquire, Morris James LLP, 500 Delaware Avenue, Suite
1500, P.O. Box 2306, Wilmington, Delaware, 19899-2306. Attorney for Appellee.




CARPENTER, J.



                                       1
       Appellant James R. Hull (“Appellant” or “Hull”) files this appeal from the

Board of Education of Brandywine School District’s (“Appellee” or the “Board”)

decision to terminate Hull’s employment as the driver’s education teacher at

Concord High School. The Court finds the Board’s decision is supported by

substantial evidence and is free from legal error. Accordingly, the Board’s decision

is AFFIRMED.

I.     Factual & Procedural Background

       Hull worked at Concord High School for approximately twenty years as a

driver’s education teacher.1        Due to the COVID-19 pandemic, schools faced

unprecedented challenges and, specifically, the driver’s education program at

Concord High School was shut down from March to August of 2020, and again from

December of 2020 to January of 2021.2 These shutdowns caused a backlog of

students requiring driving hours to achieve their driver’s licenses.3 To address this

issue, Hull and another teacher were directed to focus solely on working in the field

with students to ensure they accumulated the requisite driving hours.4 A different

teacher was assigned to conduct the classroom portion of the course.5




1
  Tr. of Termination Hr’g James Hull May 12, 2021, D.I. 13, at 218 (Sept. 3, 2021).
2
  Id. at 31.
3
  Id.
4
  Id. at 32
5
  Id.
                                               2
       By January 6, 2021, all school staff had been directed by the union,

superintendent, and the principal to return in the buildings and had received multiple

communications to that effect.6 But on February 9, 12, 16, 22, and 23, of 2021

(“February 2021 Dates”), Hull signed into work but shortly thereafter left without

completing any work or driving any students.7 Hull represented that he worked from

6 a.m. to 3 p.m., but security footage showed that he left the building no later than

7:24 a.m. on those days and went home.8 Furthermore, Hull admitted that he did not

drive students nor provide any other services to Brandywine School District (the

“District”) on those days, although receiving his regular salary.9

       On March 19, 2021, Hull received a letter from the District informing him that

he was being terminated as a teacher effective April 20, 2021, due to Immorality,

Neglect of Duty, and Misconduct in Office.10 On March 25, 2021, Hull requested a

hearing on the proposed termination and sought various relevant information and

documents.11

       On May 12, 2021, the Board conducted a hearing on Hull’s proposed

termination.12



6
  Id. at 139, 159.
7
  Termination Hr’g Report May 17, 2021, D.I. 8, 6 (July 19, 2021).
8
  Id.
9
  Id.
10
   Termination Notice Sent to James Hull on Mar. 16, 2021, D.I. 8, R. at 127 (July 19, 2021).
11
   Id. at 129.
12
   Tr. of Termination Hr’g at 1.
                                                3
       The following witnesses were called:

           • Timothy Hamberger—a Driver’s Education teacher at Concord High
             School,

           • Mark Mayer—the principal at Concord High School,

           • Lisa Brooks—the Department Chair for the Driver’s Education
             Program,

           • Francis Sarro—a Driver’s Education teacher at Concord High School,

           • Delethia McIntire—the Director of Human Resources, and

           • James Hull—the Appellant.13

       After a comprehensive review of the evidence presented at the hearing, the

Hearing Officer found that Hull’s conduct constituted immorality, neglect of duty,

and misconduct in office and recommended that Hull be terminated as a teacher.14

       In making that determination, the Hearing Officer found that Hull was aware

that he was required to return to the building in person after January 11, 2021, but

did not provide any services to the District on the February 2021 Dates, although

signing in and out of work and collecting his salary.15 Further, the Hearing Officer

found that although some of his duties were reduced to assist with the back log of




13
   Termination Hr’g Report at 3-5.
14
   Id. at 9.
15
   Id. at 8-9.
                                         4
driving hours, Hull was required to “assist his co-workers and the District in

achieving its goals though professional teamwork.”16

         First, the Hearing Officer found that Hull acted immorally when he knowingly

accepted salary from the District for services rendered when he failed to provide any

services on the February 2021 Dates.17         The Hearing Officer explained that

“[i]nstead of remaining in the building and offering assistance to his co-workers or

students he went home.           As a result, his co-workers continued to remain

overwhelmed to provide the necessary services to the students during a global

pandemic.”18

         Next, the Hearing Officer found that Hull neglected his duties when he

returned home instead of “remain[ing] in the building…[to] work on lesson plans,

assist other teachers, and provide testing to his students.”19

         And finally, the Hearing Officer found that Hull “engaged in misconduct

when he falsified District records by misrepresenting, he was in the building and/or

working from 6 a.m. to 3 p.m. on [the February 2021 Dates], when he admittedly

failed to remain in the building and instead went home and provided no services to

the District on those days.”20



16
   Id.
17
   Id.
18
   Id.
19
   Id.
20
   Id.
                                           5
       The Board adopted the Hearing Officer’s recommendation on June 6, 2021,

and Hull’s termination was ratified on August 19, 2021.21

       Hull filed a timely appeal to this Court and the matter has been fully briefed.

In sum, Hull argues that there was no substantial evidence in the record to support

the Board’s termination of Appellant for immorality, neglect of duty, and

misconduct in office and the Hearing Officer’s recommendation must be reversed

for errors of law in misapplying relevant legal standards.

II.    Standard of Review

       On appeal from an administrative board, the Superior Court must determine

if the Board’s factual findings are supported by substantial evidence in the record

and free from legal error.22 Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”23

       The Board’s duty is “to weigh evidence, determine the credibility of

witnesses, resolve issues of fact and draw its conclusions and inferences

therefrom.”24 And, the Court determines “whether or not the findings of the Board

are supported by substantial evidence.”25 “If there was presented substantial and


21
   Sch. Bd. Meeting Minutes from June 6, 2021, D.I. 8, R. at 320, (July 19, 2021); Notice of
Appeal, D.I. 1, 1 (June 17, 2021).
22
   Fowler v. GT Wilmington USA, 2022 WL 1693663, at *2 (Del. Super. Ct. May 24, 2022).
23
   Id. (quoting Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (Del. Mar. 10,
1993)).
24
   Mulstay v. Bd. of Educ. Of Indian River Sch. Dist., 2003 WL 23219646, at *6 (Del. Super. Ct.
Dec. 8, 2003).
25
   Id.
                                               6
credible evidence to support the charges and a fair administrative hearing was had,

the Superior Court cannot substitute its judgment for the judgment of the school

authorities.”26

       “The Delaware Supreme Court has cautioned that ‘[c]ourts should be reluctant

to set aside findings of a Board of Education after public hearings unless the record

clearly contains no substantial evidence supporting findings of the Board.’”27

III.   Discussion

       Section 1411 of Title 14 of the Delaware Code delegates power to school

boards to terminate certified teachers for specific reasons.28 In this case, the Court

must decide whether the Board’s decision to terminate Hull’s employment on the

grounds of immorality, neglect of duty, and misconduct in office pursuant to Section

1411 was supported by substantial evidence in the record and whether the Board

made any errors of law.

       A. Immorality

       First, Appellant argues that the Hearing Officer’s report to the Board was

conclusory and offers no explanation regarding how Appellant’s actions impaired

his effectiveness or made him unfit as a teacher.29 Conversely, the Board asserts that




26
   Id.
27
   Id.
28
   14 Del. C. §1411.
29
   Appellant’s Opening Br., D.I. 16, 5 (Sept. 24, 2021)(hereinafter “Appellant’s Br.”).
                                                7
Appellant’s conduct in engaging in falsifying employment records was immoral and

sets an improper standard for students, who are impressionable.30

       Immorality is not defined in the Code but is a broad term that refers to “the

common mores of society” and has been construed as “such immorality as may

reasonably be found to impair the teacher’s effectiveness by reason of his [or her]

unfitness or otherwise.”31 In Lehto v. Board of Education of Caesar Rodney School

District, the Delaware Supreme Court held that the proper inquiry of immoral

conduct considers the nexus between “how the conduct may affect the teacher’s

ability to teach,” which includes “the teacher’s ability to maintain discipline in the

classroom, the effect the act will have on the teacher’s students, and the attitudes of

the teacher’s [students’] parents.”32

       In Mulstay v. Board of Education of Indian River School District, the Court

considered other jurisdiction’s definitions of immorality.33              For example, in

Pennsylvania, immorality is defined as “such a course of conduct as offends the

morals of the community and is a bad example to the youth whose ideals a teacher




30
   Appellee The Bd. of Educ. of Brandywine Sch. Dist.’s Answ. Br. in Opp’n to the Appeal, D.I.
17, 13 (Oct. 8, 2021)(hereinafter “Appellee Br.”).
31
   Skripchuk v. Austin, 379 A.2d 1142, 1143 (Del. Super. Ct. Oct. 17, 1977).
32
   Lehto v. Bd. of Educ. of Caesar Rodney Sch. Dist., 962 A.2d 222, 227 (Del. Dec. 2, 2008).
33
   Mulstay, 2003 WL 23219646, at *6.
                                              8
is supposed to foster and elevate.”34 And, in California, immoral behavior is “that

which is hostile to the welfare of the general public and contrary to good morals.”35

       The Court finds that the evidence in this case is sufficient to sustain the finding

of the Board that Hull was guilty of immorality. Hull carelessly falsified his

timesheets and collected pay he did not earn, while leaving his co-workers to

navigate and handle extra duties produced by the pandemic at Concord High School.

Such conduct has an improper impact on the school community and specifically, his

students, as it demonstrates that Hull acted selfishly and dishonestly.

       Moreover, Appellant also contends that the immorality finding is based on

inadmissible hearsay evidence which does not constitute substantial evidence.36

Specifically, Ms. Lisa Brooks, the Department Chair for Driver’s Education,

testified that she had received complaints regarding Hull’s responsiveness to

students and parents.37 Brooks also recalled that Hull told her not to email or call,

and that he disconnected his phone in his room.38




34
   Id. (quoting Dohanic v. Commw. of Pa., Dept. of Educ., 533 A.2d 812, 814 (Pa. Commw.
1987)).
35
   Id. (quoting Palo Verde etc. Sch. Dist. v. Hensey, 9 Cal.App.3d 967, 972 (Cal. Ct. App. 1970)).
36
   Johnson v. Unemp’t Ins. Appeals Bd., 2015 WL 3508092, at *2 (Del. Super. Ct. June 3, 2015).
37
   Termination Hr’g Report at 4.
38
   Id.
                                                9
       The rules and regulations governing Board hearings permit hearsay evidence

to be considered, so long as a decision is not made solely based on that evidence.39

Since it is clear that the Board considered more than hearsay evidence, such as direct

testimony from Hull and other teachers, falsified timesheet records, and video

surveillance, the Court finds there is substantial evidence to support the Board’s

finding of Hull’s immorality as described above and is free from legal error.

       B. Neglect of Duty

       Next, Appellant argues that he did not neglect his duty because he fulfilled his

obligations under the instructions provided and did not fail to perform an assigned

duty or refuse to follow any instruction issued by a supervisor.40 The Board contends

that Hull failed to provide a myriad of duties, including returning to work, preparing

lesson plans and related tasks, and assisting other teachers and staff with their heavy

workload.41

       Neglect of Duty is defined as “the failure to do something that is required to

be done in connection with a person’s employment.”42                   The Morabito court

explained that a finding of neglect of duty can be based on duties not specifically




39
   See Bethel v. Board of Educ. of Capital Sch. Dist., 2009 WL 4545208, at *4 (Del. Dec. 4,
2009)(“[T]he Board is not bound by the formal rules of evidence, it may admit and consider
hearsay evidence, provide that such evidence is not the sole basis of the Board’s decision.”).
40
   Appellant Br. at 7-8.
41
   Appellee Br. at 11-12.
42
   Morabito v. Bd. of Educ. of Smyrna Sch. Dist., 2011 WL 1887548, at *2 (Del. May 16, 2011).
                                              10
assigned or contained in writing.43 In that case, the teacher neglected his duties by

failing to prepare lesson plans, engage and motivate his students, adequately

evaluate student capabilities, and keep administration and student’s parents apprised

of classroom incidents.44 Such failures were deemed to be an oversight of the

teacher’s duty because they were tasks “required to be done in connection with [his]

employment.”45

       Similarly, in this case, there is substantial evidence that Hull failed to perform

tasks associated with his employment. Hull’s job description states that some of the

essential functions of his job require Hull to, “(8) [c]ommunicate[] with students,

other school personnel and parents through various means necessary, (9) [be] an

active member of the assigned school community, (10) [a]ll other duties as assigned

by the immediate supervisor.”46

       By leaving campus, Hull failed to provide adequate staff support, create lesson

plans, and engage with the school community and his students. The Hearing Officer

properly determined that Hull was not “relieved of his responsibility to help his co-

workers and the District in achieving its goals through professional teamwork,”

especially through the pandemic.47 Hull is a seasoned teacher with a twenty-year



43
   Id.
44
   Id.
45
   Id.
46
   Driver’s Educ. Teacher Job Description, D.I. 8, R. at BSD131 (July 19, 2021).
47
   Termination Hr’g Report at 9.
                                               11
tenure, and the Court finds that he should have known that his duties expanded

beyond the curated list of students assigned by his immediate supervisor, especially,

in light of the dense backlog of students requiring hours. Accordingly, the Court

finds substantial evidence to support the Board’s finding that Hull neglected his

duties.

       C. Misconduct of Office

       Finally, Appellant argues that he did not disregard any instructions and

completed his assigned tasks, and he did not engage in willful or wanton behavior.48

Whereas the Board asserts that timecard falsification meets the standard for

misconduct in office and such conduct is prohibited by the rules of Hull’s

employment.49

       Misconduct is defined as a “transgression of some established and definite

rule of action, a forbidden act, a dereliction from duty, unlawful behavior willful in

character, improper or wrong behavior.”50 Further, the term embraces acts which

the person had no right to perform, acts performed improperly, and failure to act in

the face of an affirmative duty to act.51




48
   Appellant Br. at 9-10.
49
   Appellee Br. at 15-16.
50
   Mulstay v. Bd. of Educ., 2003 WL 23219646, at *8 (Del Super. Ct. Dec. 8, 2003).
51
   Mack v. Kent Cty. Vocational-Tech. Sch. Dist., 1987 WL 11466, at *1 (Del. Super. Ct. May
20, 1987).
                                              12
       Misconduct in office has been found when a teacher acts “consistently

contrary to the standard of behavior expected of a teacher.”52 The standard of

behavior requires “that teachers shall conduct themselves professionally, be a good

role model, and above all else protect the mental and physical safety of their

students.”53

       The Court finds that there is substantial evidence to support the Board’s

conclusion that Hull’s conduct arose to misconduct in office. Again, Hull falsified

timesheets and received pay for work that he did not do and failed to offer his fellow

teachers his cooperation and support. Hull engaged in an ongoing pattern of

behavior that was contrary to the standards of behavior expected of an experienced

teacher and acted in a way that was unprofessional and adverse to that of a suitable

role model. The Board found that Hull’s behavior, which included falsifying

timesheets, failing to assist co-workers with duties, and improperly returning home

during the school day, was enough to find that he was guilty of misconduct of office.

This Court agrees. There is no question that a teacher with nearly twenty years of

experience would appreciate that clocking in for the day and then leaving without

performing any of his professional duties, whether assigned or not, is not reasonable

conduct for the profession. It appears that Hull simply decided to take advantage of


52
  Ballard v. Bd. of Educ., 1985 WL 188988, at *8 (Del. Super. Ct. 1985).
53
  Mulstay v. Bd. of Educ. of Indian River School Dist., 2003 WL 23219646, at *9 (Del. Super.
Ct. Dec. 8, 2003).
                                              13
the disruption caused by the COVID-19 pandemic to gain some paid free time. Such

conduct cannot be condoned and clearly meets the requirements for a finding of

misconduct of office. Therefore, the Court finds that there is substantial evidence to

support the Board’s finding of misconduct in office.

IV.   Conclusion

      For the foregoing reasons, Hull’s termination by the Board is AFFIRMED.

                                       IT IS SO ORDERED.



                                       /s/ William C. Carpenter, Jr.
                                       Judge William C. Carpenter, Jr.




                                         14